Citation Nr: 0117368	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  98-18 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a temporary total evaluation for convalescence 
based on left knee surgery performed in November 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from October 1981 to November 
1987 and had almost 14 years of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied a temporary total evaluation for 
convalescence based on left knee surgery performed in 
November 1994.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's claim for a temporary total evaluation for 
convalescence based on left knee surgery performed in a non-
VA hospital in November 1994 was received by the RO in May 
1998, more than three years after his alleged need for 
convalescence ended; this fact is not in dispute.


CONCLUSION OF LAW

The veteran's claim for a temporary total evaluation for 
convalescence based on left knee surgery performed in 
November 1994 is without legal merit.  38 U.S.C.A. § 5110 
(West 1991); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.157, 
4.30, 3.400, 3.401 (2000); Sabonis v. Brown, 6 Vet. App. 426 
(1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The pertinent facts in this case are not in dispute.  Service 
connection is in effect for left knee disability.  In 
November 1994, the veteran underwent left knee surgery in a 
non-VA hospital for which VA maintenance was not authorized.  
In May 1998, the veteran submitted a copy of the November 
1994 hospital records and claimed entitlement to a temporary 
total rating for convalescence, alleging that following the 
surgery he was unable to return to work until April 1995.

II.  Analysis

A total rating for convalescence will generally be effective 
from the date of hospital admission or outpatient treatment.  
See 38 C.F.R. §§ 4.30, 3.401.  However, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increased compensation shall not be earlier than 
the date of receipt of the application therefore.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  It is 
specifically otherwise provided in only one instance:  An 
increased award will be effective the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application for the increased award is 
received within one year from such date.  38 U.S.C.A. 
§ 5100(b)(2); 38 C.F.R. § 3.400(o)(2). 

The veteran did not file his claim for a temporary total 
rating based upon the need for convalescence until May 1998, 
more than three years after his alleged need for 
convalescence ended.  Moreover, although the report of the 
November 1994 hospitalization may be accepted as a claim for 
increase, the hospitalization was in a non-VA facility for 
which VA maintenance was not authorized.  Therefore, if the 
hospital report were accepted as a claim for increase, the 
date of receipt of claim would be the date of VA's receipt of 
the hospital report, rather than the date of the veteran's 
admission to the hospital.  See 38 C.F.R. § 3.157.  The 
November 1994 hospital report was submitted in May 1998 with 
the veteran's claim for a temporary total rating.  Therefore, 
it would not serve to establish an earlier date of receipt of 
claim.

Since the veteran did not claim entitlement to an increased 
evaluation based upon the need for convalescence until more 
than three years after his need for convalescence ended, his 
claim does not fall within the exception to the rule that an 
increased award shall not be effective prior to the date of 
receipt of the application therefore.  The pertinent facts 
are not in dispute and the law is dispositive.  Accordingly, 
this claim must be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Finally, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is the be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf 
of the claimant.

As discussed above the pertinent facts are not in dispute and 
the law is dispositive.  Consequently, there is no additional 
evidence or information which could be obtained to 
substantiate the veteran's claim, and there is no prejudice 
to the veteran as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.  

ORDER

Entitlement to a temporary total evaluation for convalescence 
based on left knee surgery performed in November 1994 is 
denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

